DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 drawn to a layered perovskite, light absorption layer equipped substrate, a photoelectric conversion element comprising the light absorption layer, and a solar cell having the photoelectric conversion element, in the reply filed on 1/27/2022 is acknowledged.
Claims 16-20, drawn to methods of forming layered perovskite, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2MX1nX24n , and the claim also recites the calculated inter-surface distance of (002) planes is 2.6nm or more and 5.0nm or less, which is the narrower statement of the range/limitation recited in claim 1. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 depends on claim 1 and recites the broad recitation perovskite having a formula (1) R2MX1nX24n , while claim 1 recites the calculated inter-surface distance of (002) planes is 2.6nm or more and 5.0nm or less, which is the narrower statement of the range/limitation. Therefore, claim 2 fails to further limit the subject matter of the claim upon which it depends.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Niu et al. (“Agregation-Induced Emission Features of Organometal Halide Perovskites and Their Fluorescence Probe Applications”, Cite No. 11 in Non Patent Literature Documents in IDS 12/18/2020) or, in the alternative, under 35 U.S.C. 103 as obvious over Traore et al. in view of Sanehira et al. (“CH3(CH2)3NH3)2PbI4 Perovskite Crystals Oriented with TiO2 Nanowire Array”, Cite No. 13 in Non Patent Literature Documents of IDS 12/18/2020).
Regarding claims 1-5 and 11, Niu et al. discloses a layered perovskite (or 2D perovskite) having a formula (RNH3)2PbI4 with R is an alky CnH2n+1 and n=4, 12, 16, 18 (see abstract), more specifically (C16H33NH3)2PbI4 and (C18H37NH3)2PbI4 were used in the examples (see Figure 8). (C16H33NH3)2PbI4 and (C18H37NH3)2PbI4 are perovskites having the general formula (1) 2MX1nX24-n as claimed in claims 2 and 11; wherein R is an alkylammonium ion having 16 and 18  carbon atoms which are right within the claim range of 14-30 as claimed in claim 3, X1 is an iodide anion with n is a real number of 4 or X2 is an iodide anion with n is a real number of 0 as claimed in claim 4, M is  a metal ion of Pb2+ as claimed in claim 5.
Niu et al. discloses the layered perovskite containing the same compound as claimed. Therefore, the compound of Niu et al. will display the properties/characteristics of an inter surface distance of (002) planes to be 2.6nm or more and 5.0 nm or less, and an intensity ratio ((111)plane/(002) plane) to be 0.03 or more in an X-ray diffraction peak obtained by an out-of-plane method. Same compound will display the same properties. See MPEP 2112. 
In addition, Niu et al. discloses the inter surface distance of (002) plane (or layered distance) of the layered perovskite containing (C16H33NH3)2PbI4 is well known as 2.9nm (see first column of page 114). 2.9 nm is well within the claimed range of 2.6nm or more and 5.0nm or less. 
Niu et al. also shows X-ray diffraction having the (111) plane peak (or 2 between about 10o to about 15o) is small (see samples 4 and 5 in Figure 2), or the ratio of peak at (111) plane to peak at (002) is substantially 0. Substantially 0 is sufficient specific to the value 0.03 of the claimed range 0.03 or more. 
Furthermore, the X-ray diffraction peak in (111) plane is the characteristic of the layered perovskite relating to a substrate, or the characteristic of the combination of the layered perovskite and a substrate, not the characteristic of the layered perovskite alone. 
Niu et al. discloses all the structural limitations and property of the claimed layered perovskite, e.g. inter surface distance. The reference is deemed to be anticipatory. The reference also discloses sufficient specificity of the intensity ratio (111) plane/ (002) plane. However, a Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The layered perovskite of Niu et al. is fully capable of being arranged non-parallel to a substrate to obtain a characteristic of the intensity ratio of (111) plane/(002) plane in a X-ray diffraction in the range of 0.03 or more.
Alternatively, Niu et al. does not explicitly calculate or state the characteristic of intensity ratio (111) plane/(002) plane of 0.03 or more in an X-ray diffraction of the combination of the layered perovskite and a substrate.
Sanehira teaches (002) peak indicating [PbI6]n (or charge transport layer of the perovskite) oriented vertical to a TiO2 substrate in Figure 2(b), (111) peak indicating the layered structure of perovskite oriented strongly parallel to the substrate in Figure 2(b), and the larger peaks of (111) plane and (002) plane indicating that the ratio of vertical oriented perovskite crystals relatively increased to improve the charge extraction and efficiency (see Figure 2(b), Table 1, Figures 4(b) to 4(d), and pages  1205-1206). It is noted that intensity ratio of (111) plane/(002) plane peaks shown in Figure 2(b) are well within the claimed range of 0.03 or more.

Regarding claims 6 and 12, Niu et al. or modified Niu et al. discloses a layered perovskite as in claims 1 and 2 above, wherein (C16H33NH3)2PbI4 and (C18H37NH3)2PbI4 have a band gap energy of 2.0eV or more and 3.5eV or less particularly in view of Applicant’s disclosure (see [0029] of Applicant’s specification).
Regarding claims 7 and 13, Niu et al. or modified Niu et al. discloses a layered perovskite as in claims 1 and 2 above, wherein both Niu et al. and Sanehira et al. discloses the layered perovskite is used in a light absorption layer (or solar-harvesting or absorption as described in the Introduction, Figure 2 of Niu et al.; or solar cell described throughout the reference to Sanehira et al.).
Regarding claim 8, modified Niu et al. discloses a light absorption layer equipped substrate (see claim 1 above), wherein Sanehira et al. discloses arranging the [PbI6]n sheets (or the charge transport layers) perpendicular/vertical with respect to a substrate would improve the charge extraction and efficiency. Modified Niu et al. discloses all the structural limitation of the claimed light absorption layer equipped substrate as claimed. The light absorption layer equipped substrate of modified Niu et al. will display the characteristics/properties of a surface free energy of 40 mJ/m2 or more and 100 mJ/m2 or less calculated by using the Owens-Wendt equation.
Regarding claims 9 and 10, Niu et al. and modified Niu et al. discloses a layered perovskite as in claim 7 above, wherein both Niu et al. and Sanehira et al. discloses the layered perovskite is used in a solar cell having a photoelectric conversion element (or solar-harvesting 
Regarding claim 14, Niu et al. and modified Niu et al. discloses a light absorption layer as in claim 7 above, wherein Niu et al. discloses a thickness of the light absorption layer (or the layered perovskite) is ~100 nm (see first paragraph of the second column of page 114 of Niu et al.), and Sanehira et al. discloses a thickness of the light absorption layer (or the perovskite) is 300-400nm (see second column of page 1204).
Regarding claim 15, modified Niu et al. discloses a light-absorption layer equipped substrate as in claim 8 above, wherein Niu et al. discloses using the layered perovskite is solar harvesting device (see Introduction of Niu et al.), and Sanehira et al. discloses the photoelectric conversion element (or light harvesting device) having the light absorption layer equipped substrate (see Figure 1, or the entire document of Sanehira).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,133,428. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 11,133,428 also recites the layered perovskite having formula R2MX1nX24-n as claimed (see claims 1-2, also see col. 5 lines 24-27).


Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13 and 19-20 of copending Application No. 16/492,004. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, 10-13 and 19-20 of copending Application No. 16/492,004 also recites the layered perovskite having formula R2MX1nX24-n as claimed (see claims 3-8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12 and 19-20 of copending Application No. 16/491,903. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 9-12 and 19-20 of copending Application No. 16/491,903 also recites the layered perovskite having formula R2MX1nX24-n as claimed (see claims 2-7).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 15 and 18-20 of copending Application No. 16/617,996. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-11, 15 and 18-20 of copending Application No. 16/617,996 also recites the layered perovskite having formula R2MX1nX24-n as claimed (see claims 1 and 3-6).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/046,651. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of copending Application No. 17/046,651 also recites the layered perovskite having formula R2MX1nX24-n as claimed (see claims 1-6).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726